Citation Nr: 0529282	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  00-19 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.  He also had subsequent service with the Air 
National Guard from December 1983 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In November 2004, the veteran was afforded a video conference 
hearing before a Veterans Law Judge who is no longer employed 
at the Board.  Additionally, the transcript of this hearing 
reflects that the digital ended abruptly, thus, the 
transcript of the hearing is incomplete, but has been 
reviewed by the undersigned.  

In February 2005, the Board remanded this case to the RO for 
the veteran to be afforded another video conference hearing 
and, by letter dated in December 2004, the veteran was 
notified of his right to another hearing.  The veteran 
elected to have a new hearing and, in September 2005, he 
testified before the undersigned Veterans Law Judge.  A copy 
of the transcript of that hearing is of record.  

At the time of the February 2005 remand from the Board, the 
issues on appeal included entitlement to service connection 
for osteoarthritis of the hips and entitlement to service 
connection for hemorrhoids.  However, a September 2005 
written communication from the veteran, as well as his 
September 2005 hearing transcript, reflect his wish to 
withdraw the appeal with respect to the issue of entitlement 
to service connection for osteoarthritis of the hips.  
Accordingly, this issue is no longer before the Board.  
38 C.F.R. § 20.204 (2005).  

In addition, by rating decision dated in July 2005, the RO 
granted service for hemorrhoids.  As there is no 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level, 
those issues are not currently in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In October 2005, the Board granted a motion to advance this 
case on the docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for Type II diabetes mellitus on the basis that he 
had elevated blood sugar readings in service which have 
resulted in his present diagnosis of diabetes.  

The evidence in support of the veteran's claim includes an 
April 2005 letter from his private physician which notes that 
he had abnormal blood sugars in 1990 and 1999, along with his 
hypertension and hyperlipidemia, which may have been 
indicative of a pre-diabetic condition.  In this regard, it 
is noted that the earliest post-service record of elevated 
blood sugar is a private treatment report dated in January 
2001.

The evidence of record also includes a September 2003 report 
of VA examination for diabetes mellitus which includes a 
diagnosis of no active diabetes.  This examination report 
notes that diabetes mellitus was more likely than not 
directly associated with the chronic gradual weight gain and 
that there is no evidence of current active diabetes since 
the veteran's weight loss.  

Upon consideration of the foregoing, the Board finds that the 
medical evidence of record leaves unresolved the question of 
a current diagnosis of diabetes mellitus and, if such a 
diagnosis is currently shown, the etiology of such disorder.  
Simply stated, it is unclear at this time if the veteran has 
diabetes. 

The United States Court of Veterans Appeals (Court) has held 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991), and Halstead v. Derwinski, 3 Vet. 
App. 213 (1992).  See also 38 C.F.R. § 3.159(c)(4) (2005).  
As service and post-service medical records indicate a 
possible disorder related to service, the Board finds that a 
VA examination must be obtained to determine the etiology of 
the claimed disorder.

Under the circumstances of this case, it is the judgment of 
the Board that the duty to assist the veteran with his claim 
includes providing him with another VA examination.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should have the veteran 
undergo a VA examination to determine the 
nature and etiology of his claimed 
diabetes mellitus.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  Based on a review of 
historical records and medical 
principles, the examiner should provide a 
medical opinion with adequate rationale, 
as to the approximate date of onset and 
etiology of the veteran's diabetes 
mellitus (if any), including any 
relationship with his period of service, 
to include service with the Air National 
Guard from December 1983 to June 1999.  
The examiner should also clearly indicate 
if the veteran has diabetes.  These 
opinions should specifically reflect 
consideration of the September 2005 
statement from the veteran's private 
physician, the September 2003 report of 
VA examination, and the January 2001 
finding of elevated blood sugar.  A 
complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.


2.  After completion of the above, and 
any additional development deemed 
necessary, the issue on appeal should be 
reviewed, with consideration of all 
applicable laws and regulations.  If the 
issue on appeal remains denied, the 
appellant and his representative should 
be furnished with an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


